JONES, Senior Judge
(concurring in the result):
Even were I to take judicial notice of the pertinent OPNAV Instruction in order to conclude, as the dissent would have us do, that the coordinator ensured that the provider of the urine initialed the specimen bottle label, I am not ready to jump to the conclusion that appellant must have initialed “JBH;” it may as well have been “JH” or only “H.” We have no indication of the clarity of the initials nor the number of individuals within the group randomly screened who had similar initials. From the record all we can glean is that all parties assumed that the test results were those of the accused, and the members, having been given the evidence, assumed that the evidence was relevant to the case they had to decide.
The Government bore the most basic responsibility — to connect appellant with the results of the testing. This could easily have been done through the urinalysis ledger or any service record entry showing appellant’s social security number. This the prosecution did not do. Without that necessary connection, all of the prosecution’s evidence was only conditionally relevant and should not have been permitted to go to the members.
To base a conviction on as tenuous of evidence and surmise as the Government would now have us do is too far a reach for me — ours is a system predicated not upon guilt by assumption, but upon proof beyond reasonable doubt.